Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 23, 2019

                                       No. 04-19-00793-CV

                                   CITY OF SAN ANTONIO,
                                          Appellant

                                                 v.

                              Tanya WALKER and Adrian Segovia,
                                        Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI23121
                         Honorable David A. Canales, Judge Presiding


                                          ORDER
        This is an accelerated appeal from the trial court’s October 23, 2019 order. Appellant
timely filed a notice of appeal on November 8, 2019. Accordingly, the reporter’s record was due
ten days later on November 18, 2019. See Tex. R. App. P. 26.1(b), 35.1(b). The record was not
filed.

         On November 22, 2019, the clerk of this court notified the court reporter, by letter that he
is the reporter responsible for the record and that the record was late. Our letter required the
record be filed by December 10, 2019. The court reporter Luis Duran, Jr. filed no response to the
letter. Our records show the clerk’s office of this court has attempted to contact the court reporter
twice, leaving messages. However, the court reporter has not responded.

        We order Luis Duran, Jr. to file the record, and a reasonable explanation for not
responding to this court, by January 2, 2020. Luis Duran, Jr. is advised that the court will not
grant a further extension of time unless he (1) establishes there are extraordinary circumstances
that prevent him/her from timely filing the record, (2) advises the court of what efforts have been
expended to prepare the record and the status of completion, and (3) provides the court
reasonable assurance the record will be completed and filed by the requested extended deadline.

        Luis Duran, Jr. is further advised that if the record is not received by this date, we may
order him to appear and show cause why he should not be held in contempt. We further order the
clerk of this court to serve this order on Luis Duran, Jr. by certified mail, return receipt
requested, and by first class United States mail.
        Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” Tex. R. App. P. 35.3(c), we also order the clerk of this court to
serve a copy of this order on the trial court.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2019.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court